 1   McGREGOR W. SCOTT
     United States Attorney
 2   LYNN TRINKA ERNCE
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, California 95814
 4   Telephone: (916) 554-2720
 5   Attorneys for United States of America
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No. 2:19-cv-01857-WBS-KJN
12                  Petitioner,                         ORDER GRANTING PETITION FOR
                                                        SUMMARY ENFORCEMENT OF
13          v.                                          ADMINISTRATIVE SUBPOENA
14   ENGLOBE BANKCARD CORPORATION,

15                  Respondent.
16

17          The United States of America filed its Petition for Summary Enforcement of Administrative

18   Subpoena Duces Tecum, Memorandum, and declarations of Anitra Chiles-Mackie and Lynn Trinka

19   Ernce in support thereof on September 16, 2019. ECF 1. The United States personally served the

20   Petition and supporting documents, the summons, and the new case documents on Englobe Bankcard

21   Corporation’s attorney and agent for service of process on September 20, 2019. ECF 5. Englobe has

22   not answered or otherwise responded to the Petition.

23          The Court, having reviewed the Petition and supporting documents, and good cause appearing

24   therefor,

25          Hereby FINDS that the United States has established that subpoena duces tecum number 10229

26   (“Subpoena”) served by the U.S. Department of Agriculture, Office of the Inspector General on Englobe

27   Bankcard Corporation (“Englobe”) meets the requirements for summary enforcement.

28   ///

29
     [PROPOSED] ORDER TO COMPLY WITH
30    ADMINISTRATIVE SUBPOENA                          1
31
 1           Accordingly, the Petition is GRANTED. Within 30 days of the date of this order, Englobe shall

 2   fully comply with the Subpoena by producing all requested documents to:

 3           Anitra Chiles-Mackie
             Special Agent
 4           U.S. Department of Agriculture
             Office of the Inspector General
 5           501 I Street, Suite 12-200
             Sacramento, CA 95814
 6

 7   IT IS SO ORDERED.
 8

 9   Dated: October 29, 2019
10

11

12   engl.1857

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

29
     [PROPOSED] ORDER TO COMPLY WITH
30    ADMINISTRATIVE SUBPOENA                          2
31
